UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-06136 Homestead Funds, Inc. (Exact name of registrant as specified in charter) 4301 Wilson Boulevard Arlington, VA 22203 (Address of principal executive offices) (Zip code) Kelly Whetstone, Esq. Homestead Funds, Inc. 4301 Wilson Boulevard Arlington, VA 22203 (Name and address of agent for service) Copies to: Bryan Chegwidden, Esq. Ropes & GrayLLP 1211 Avenue of the Americas New York, NY 10036-8704 (Name and addresses of the agent for service) Registrant's telephone number, including area code: (703) 907-5953 Date of fiscal year end: December 31 Date of reporting period:September 30, 2016 DAILY INCOME FUND Portfolio of Investments Daily Income Fund | September 30, 2016 | (Unaudited) U.S. Government & Agency Obligations | 80.9% of portfolio Interest Rate / Yield (a) Maturity Date Face Amount Value Federal Agricultural Mortgage Corp. % 10/03/16 $ 4,700,000 $ 4,699,900 Federal Agricultural Mortgage Corp. 12/27/16 Federal Farm Credit Bank 11/08/16 Federal Farm Credit Bank 11/15/16 Federal Farm Credit Bank 12/27/16 Federal Home Loan Bank 10/05/16 Federal Home Loan Bank 10/05/16 Federal Home Loan Bank 10/11/16 Federal Home Loan Bank 10/11/16 Federal Home Loan Bank 10/12/16 Federal Home Loan Bank 10/14/16 Federal Home Loan Bank 10/18/16 Federal Home Loan Bank 10/19/16 Federal Home Loan Bank 10/21/16 Federal Home Loan Bank 10/24/16 Federal Home Loan Bank 11/02/16 Federal Home Loan Bank 11/04/16 Federal Home Loan Bank 11/16/16 Federal Home Loan Bank 11/25/16 Federal Home Loan Bank 12/01/16 Federal Home Loan Bank 12/07/16 Federal Home Loan Bank 12/09/16 Federal Home Loan Bank 12/21/16 Federal Home Loan Bank 01/03/17 Federal Home Loan Bank 01/06/17 Federal Home Loan Bank 01/09/17 Federal Home Loan Bank 03/01/17 Federal Home Loan Bank 03/31/17 Federal Home Loan Mortgage Corp. 10/06/16 Federal Home Loan Mortgage Corp. 10/19/16 Federal Home Loan Mortgage Corp. 11/18/16 Federal Home Loan Mortgage Corp. 12/02/16 Federal Home Loan Mortgage Corp. 12/05/16 Federal Home Loan Mortgage Corp. 12/14/16 Federal Home Loan Mortgage Corp. 12/20/16 Federal Home Loan Mortgage Corp. 12/22/16 Federal Home Loan Mortgage Corp. 02/17/17 Federal National Mortgage Assoc. 10/07/16 Federal National Mortgage Assoc. 12/01/16 Federal National Mortgage Assoc. 01/17/17 U.S. Treasury Note 10/15/16 U.S. Treasury Note 10/31/16 U.S. Treasury Note 11/15/16 U.S. Treasury Note 11/30/16 U.S. Treasury Note 12/15/16 U.S. Treasury Note 01/15/17 U.S. Treasury Note 01/31/17 U.S. Treasury Note 01/31/17 U.S. Treasury Note 02/15/17 U.S. Treasury Note 02/28/17 Total U.S. Government Obligations (Cost $160,478,446) 1 DAILY INCOME FUND Portfolio of Investments Daily Income Fund | September 30, 2016 | (Unaudited) Money Market Fund | 19.1% of portfolio Interest Rate / Yield (a) Maturity Date Shares Value State Street Institutional US Government Money Market Fund (Premier Class) %(b) $ 37,828,775 Total Money Market Fund (Cost $37,828,775) Total Investments in Securities (Cost $198,307,221) | 100% $ 198,307,221 (a) Yield represents yield at date of purchase. (b) 7-day yield at September 30, 2016. At September 30, 2016, the cost of investment securities for tax purposes was $198,307,221. There were no unrealized gains or losses. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorizes the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total U.S. Government & Agency Obligations $ - $ 160,478,446 $ - $ 160,478,446 Cash Equivalents $ 37,828,775 $ - $ - $ 37,828,775 $ 37,828,775 $ 160,478,446 $ - $ 198,307,221 There were no transfers between levels during the period ended September 30, 2016. 2 SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments Short-Term Government Securities Fund | September 30, 2016| (Unaudited) Corporate Bonds | 31.1% of portfolio Interest Rate Maturity Date Face Amount Value Ally Bank % 08/21/17 $ 248,000 $ 249,099 Altitude Investments 17 LLC 11/08/25 American Express Bank FSB 10/23/17 American Express Centurion Bank 06/04/18 Banco Bilbao Vizcaya Argentaria Puerto Rico 04/20/17 Bank of Baroda NY 02/06/17 Capital One NA 07/16/18 Capital One Bank USA NA 07/09/18 Chase Bank USA NA (a) 05/26/17 Compass Bank 07/31/17 Ethiopian Leasing (2012) LLC 07/30/25 GE Capital Bank 10/17/17 Goldman Sachs Bank USA 01/30/17 Lulwa Ltd. 03/26/25 Mexican Aircraft Finance IV 07/13/25 Mexican Aircraft Finance V 01/14/27 Micron Semiconductor Asia PTE Ltd. 01/15/19 MSN 41079 and 41084 Ltd. 12/14/24 Northern Bank & Trust Co. 11/28/18 Penta Aircraft Leasing 2013 LLC 04/29/25 Petroleos Mexicanos 12/20/22 Petroleos Mexicanos 12/20/22 Petroleos Mexicanos 04/15/25 Petroleos Mexicanos 12/15/25 Reliance Industries Ltd. 01/15/26 Safina Ltd. 01/15/22 Safina Ltd. 12/30/23 Sallie Mae Bank 10/16/17 Salmon River Export LLC 09/15/26 Sandalwood 2013 LLC 02/12/26 Santa Rosa Leasing LLC 08/15/24 Sayarra Ltd. 10/29/21 Tagua Leasing LLC 07/12/24 Tagua Leasing LLC 09/18/24 Union 11 Leasing LLC 01/23/24 Union 16 Leasing LLC 01/22/25 VRG Linhas Aéreas SA 03/13/18 Wells Fargo Bank 11/16/16 Worlds Foremost Bank 06/11/18 Total Corporate Bonds (Cost $23,358,813) Mortgage-Backed Securities | 4.0% of portfolio FDIC Structured Sale Guaranteed Notes 2010-S3 (b) 12/03/20 GNMA #2602 06/20/28 GNMA #8004 (a) 07/20/22 GNMA #8006 (a) 07/20/22 GNMA #8038 (a) 08/20/22 GNMA #8040 (a) 08/20/22 GNMA #8054 (a) 10/20/22 GNMA #8076 (a) 11/20/22 GNMA #8157 (a) 03/20/23 GNMA #8191 (a) 05/20/23 GNMA #8215 (a) 04/20/17 GNMA #8259 (a) 08/20/23 GNMA #8297 (a) 12/20/17 GNMA #8332 (a) 03/20/18 GNMA #8344 (a) 04/20/18 GNMA #8384 (a) 03/20/24 GNMA #8393 (a) 08/20/18 GNMA #8400 (a) 08/20/18 GNMA #8405 (a) 09/20/18 GNMA #8423 (a) 05/20/24 GNMA #8429 (a) 11/20/18 GNMA #8459 (a) 07/20/24 GNMA #8499 (a) 05/20/19 GNMA #8518 (a) 10/20/24 GNMA #8532 (a) 10/20/24 GNMA #8591 (a) 02/20/25 GNMA #8638 (a) 06/20/25 GNMA #8648 (a) 07/20/25 GNMA #8663 (a) 07/20/25 3 SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments Short-Term Government Securities Fund | September 30, 2016| (Unaudited) Mortgage-Backed Securities | continued Interest Rate Maturity Date Face Amount Value GNMA #8680 %(a) 08/20/20 $ 5,402 $ 5,519 GNMA #8687 (a) 08/20/25 GNMA #8702 (a) 10/20/20 GNMA #8747 (a) 11/20/25 GNMA #8807 (a) 07/20/21 GNMA #8836 (a) 09/20/21 GNMA #8847 (a) 04/20/26 GNMA #8869 (a) 11/20/21 GNMA #8873 (a) 11/20/21 GNMA #8877 (a) 05/20/26 GNMA #8883 (a) 12/20/21 GNMA #8915 (a) 02/20/22 GNMA #8934 (a) 03/20/22 GNMA #8978 (a) 05/20/22 GNMA #80053 (a) 03/20/27 GNMA #80058 (a) 04/20/27 GNMA #80185 (a) 04/20/28 GNMA #80264 (a) 03/20/29 GNMA #80283 (a) 05/20/29 GNMA #80300 (a) 07/20/29 GNMA #80309 (a) 08/20/29 GNMA #80363 (a) 01/20/30 GNMA #80426 (a) 07/20/30 GNMA #80452 (a) 09/20/30 GNMA #80475 (a) 12/20/30 GNMA #80577 (a) 02/20/32 GNMA #80684 (a) 04/20/33 GNMA #81129 (a) 10/20/34 GNMA #583189 02/20/17 GNMA #607494 04/15/19 GNMA #616274 02/15/19 GNMA 2002-20 03/20/32 GNMA 2003-11 10/17/29 GNMA 2003-26 (a) 04/16/33 GNMA 2003-97 03/20/33 GNMA 2004-17 12/20/33 GNMA 2004-102 04/20/34 GNMA 2010-113 02/16/40 GNMA 2012-143 12/16/27 GNMA 2013-131 (a) 09/16/43 GNMA #MA0668 12/20/27 NCUA Guaranteed Notes 2011-C1 (a) 03/09/21 Total Mortgage-Backed Securities (Cost $2,998,829) Asset-Backed Securities | 0.8% of portfolio Small Business Administration 98-20D 04/01/18 Small Business Administration 98-20E 05/01/18 Small Business Administration 98-20H 08/01/18 Small Business Administration 99-20D 04/01/19 Small Business Administration 04-20B 02/01/24 Small Business Administration 04-20C 03/01/24 Small Business Administration 16-10E 09/01/26 Small Business Administration Pool # 100075 05/25/19 Small Business Administration Pool # 502261 (a) 10/25/17 Small Business Administration Pool # 502684 (a) 07/25/19 Small Business Administration Pool # 503278 (a) 02/25/21 Small Business Administration Pool # 503463 (a) 09/25/21 Small Business Investment Companies 02-20K 11/01/22 Total Asset-Backed Securities (Cost $592,951) Municipal Bonds | 0.2% of portfolio Illinois Housing Development Authority, Illinois 10/20/16 Total Municipal Bonds (Cost $104,997) 4 SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments Short-Term Government Securities Fund | September 30, 2016| (Unaudited) U. S. Government and Agency Obligations | 57.2% of portfolio Interest Rate Maturity Date Face Amount Value AID-Tunisia % 08/05/21 $ 1,000,000 $ 1,004,656 AID-Ukraine 09/29/21 Government Trust Certificate (Israel Trust) (c) 10/01/16 Government Trust Certificate (Israel Trust) (c) 04/01/21 National Archives Facility Trust 09/01/19 Overseas Private Investment Corp. (d) 04/23/17 Overseas Private Investment Corp. (e) 11/17/17 Overseas Private Investment Corp. 12/15/17 Overseas Private Investment Corp. (d) 02/19/18 Overseas Private Investment Corp. 06/15/19 Overseas Private Investment Corp. (e) 11/08/19 Overseas Private Investment Corp. (e) 11/15/20 Overseas Private Investment Corp. 05/15/21 Overseas Private Investment Corp. 05/15/21 Overseas Private Investment Corp. 09/15/22 Overseas Private Investment Corp. 05/15/25 Philippine Power Trust I (b) 09/26/18 Private Export Funding Corp. 08/15/19 The Financing Corp. (c) 10/06/17 The Financing Corp. (c) 02/08/18 U.S. Department of Housing and Urban Development 08/01/17 U.S. Department of Housing and Urban Development 08/01/17 U.S. Department of Housing and Urban Development 08/01/17 U.S. Department of Housing and Urban Development 08/01/18 U.S. Department of Housing and Urban Development 08/01/19 U.S. Department of Housing and Urban Development 08/01/19 U.S. Department of Housing and Urban Development 08/01/21 U.S. Department of Housing and Urban Development 08/01/22 U.S. Department of Housing and Urban Development 08/01/26 United States Treasury Note 01/15/17 United States Treasury Note 03/15/17 United States Treasury Note 06/15/17 United States Treasury Note 08/31/17 United States Treasury Note 09/15/17 United States Treasury Note 01/15/18 United States Treasury Note 04/15/18 United States Treasury Note 09/30/18 United States Treasury Note 10/15/18 United States Treasury Note 02/15/19 United States Treasury Note 04/30/19 Total U.S. Government and Agency Obligations (Cost $42,601,211) Commercial Paper | 6.5% of portfolio NiSource Finance Corp. (b) 10/03/16 NiSource Finance Corp. (b) 10/17/16 WEC Energy Group, Inc. (b) 10/05/16 Total Commercial Paper (Cost $4,921,264) Money Market Fund | 0.2% of portfolio Shares State Street Institutional Liquid Reserves Fund (Premier Class) (f) Total Money Market Fund (Cost $159,139) Total Investment in Securities (Cost $74,737,204) | 100% $ 75,537,318 (a) Variable coupon rate as of September 30, 2016. (b) Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration, normally to qualified institutional buyers. The security has been determined to be liquid under criteria established by the Fund’s Board of Directors. The total of such securities at period-end amounts to $5,258,764 and represents 7.0% of total investments. (c) Zero coupon rate. (d) Interest is paid at maturity. (e) Interest is paid at put date. (f) 7-day yield at September 30, 2016. 5 SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments Short-Term Government Securities Fund | September 30, 2016| (Unaudited) At September 30, 2016, the cost of investment securities for tax purposes was $74,737,204. Net unrealized appreciation of investment securities was $800,114 consisting of unrealized gains of $843,572 and unrealized losses of $43,458. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorizes the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total U.S. Government & Agency Obligations $ - $ 43,061,378 $ 124,702 $ 43,186,080 Corporate Bonds $ - $ 23,519,082 $ - $ 23,519,082 Commercial Paper $ - $ 4,921,302 $ - $ 4,921,302 Mortgage-Backed Securities $ - $ 3,045,703 $ - $ 3,045,703 Municipal Bonds $ - $ 105,153 $ - $ 105,153 Asset-Backed Securities $ - $ 600,859 $ - $ 600,859 Cash Equivalents $ 159,139 $ - $ - $ 159,139 $ 159,139 $ 75,253,477 $ 124,702 $ 75,537,318 The following is a summary of investments for which significant unobservable inputs (Level 3) were used in determining fair value: U.S. Government & Agency Obligations Total Balance as of December 31, 2015 $ 186,606 $ 186,606 Purchase at cost - - Sales at proceeds Realized gain/(loss) 43 43 Change in unrealized appreciation/(depreciation) Accretion/(amortization) 35 35 Transfer into Level 3 - - Transfer out of Level 3 - - Balance as of September 30, 2016 $ 124,702 $ 124,702 There were no transfers between levels during the period ended September 30, 2016. At September 30, 2016, the Short-Term Government Securities Fund held one security with a fair value of $124,702 classified as Level 3 in the fair value hierarchy. The security valued by an external pricing service and observable inputs were not available. 6 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | September 30, 2016 | (Unaudited) Corporate Bonds | 32.4% of portfolio Interest Maturity Face Consumer Discretionary | 0.3% Rate Date Amount Value Household Durables Stanley Black & Decker Inc. % 11/17/18 $ 250,000 $ 255,410 Hotels, Restaurants, & Leisure McDonald's Corp. 12/07/18 Media ABC Inc. 08/15/21 Total Consumer Discretionary Consumer Staples | 1.5% Beverages Anheuser-Busch InBev Fin. Inc. 02/01/19 Coca-Cola Co. (The) 09/01/21 PepsiCo Inc. 07/17/17 PepsiCo Inc. 02/22/19 Food and Staples Retailing Wal-Mart Stores Inc. 12/15/18 Personal Products Alberto-Culver Co. 06/01/20 Colgate-Palmolive Co. 05/01/18 Colgate-Palmolive Co. 03/15/19 Procter & Gamble Co. (The) 11/01/19 Procter & Gamble Co. (The) 02/02/21 Tobacco Phillip Morris International Inc. 11/09/17 Total Consumer Staples Energy | 5.4% Energy Equipment & Services Cameron International Corp. 12/15/16 Cameron International Corp. 06/15/17 Cameron International Corp. 07/15/18 Oil, Gas, & Consumable Fuels ANR Pipeline Co. 11/01/21 Chevron Corp. 11/15/17 Chevron Corp. 12/05/17 Chevron Corp. 03/02/18 Chevron Corp. (a) 03/02/18 Chevron Corp. 06/24/18 Chevron Corp. 11/15/19 Chevron Corp. (a) 11/15/19 Chevron Corp. 11/17/20 ConocoPhillips Co. 05/15/18 ConocoPhillips Co. 01/15/20 Colonial Pipeline Co. (b) 10/15/20 Exxon Mobil Corp. 03/15/19 Exxon Mobil Corp. 03/06/18 Marathon Oil Corp. 06/01/20 Total Energy Financials |5.7% Banks Agricultural Bank of China NY (a) 05/21/18 Agricultural Bank of China NY 05/21/18 American Express Bank FSB 07/09/18 7 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | September 30, 2016 | (Unaudited) Corporate Bonds | continued Interest Maturity Face Rate Date Amount Value American Express Centurion Bank % 06/25/18 $ 250,000 $ 251,670 Bank of America NA 03/15/17 Bank of America NA (a) 06/15/17 Bank of America NA 06/05/18 Capital One Bank USA NA 07/09/18 Capital One NA 07/16/18 Comenity Capital Bank 08/10/18 Compass Bank 07/31/17 Discover Bank 07/09/18 Flagstar Bancorp Inc. (b) 07/15/21 Goldman Sachs Bank USA 07/16/18 Goldman Sachs Group Inc. (a) 11/15/17 HSBC Bank USA NA 08/24/20 Industrial & Commercial Bank of China NY (a) 11/13/17 Industrial & Commercial Bank of China NY 11/13/17 JP Morgan Chase Bank NA 10/01/17 Sallie Mae Bank 10/30/17 State Bank of India NY 12/05/17 UBS AG, Stamford CT 03/26/18 World's Foremost Bank 07/16/18 Insurance Aetna Inc. (a) 12/08/17 Athene Global Funding (b) 10/23/18 Berkshire Hathaway Finance Corp. (a) 03/07/18 Berkshire Hathaway Finance Corp. 03/07/18 Berkshire Hathaway Inc. 08/15/18 Jackson National Life Global Funding (b) 10/15/18 MetLife Global Funding I (b) 09/14/18 Pricoa Global Funding I (b) 05/29/18 Diversified Financial Services Fixed Income Trust for Wal-Mart Stores Inc. (b) (a) 02/15/24 Xtra Finance Corp. 04/01/17 Real Estate Management & Development Fishers Lane LLC (b) 04/05/17 Total Financials Health Care | 1.4% Health Care Equipment & Supplies UnitedHealth Group Inc. 12/15/17 UnitedHealth Group Inc. 07/16/18 Pharmaceuticals AbbVie Inc. (b) 11/06/17 Bristol-Myers Squibb Co. 08/01/17 Johnson & Johnson 11/21/17 Johnson & Johnson 12/05/19 Merck & Co., Inc. 02/10/20 Total Health Care Industrials | 2.4% Aerospace & Defense Parker Hannifin Corp. 05/15/18 Rockwell Collins Inc. (a) 12/15/16 United Technologies Corp. 05/04/18 8 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | September 30, 2016 | (Unaudited) Corporate Bonds | continued Interest Maturity Face Industrial Conglomerates Rate Date Amount Value General Electric Co. % 12/06/17 $ 3,900,000 $ 4,086,545 General Electric Co. (a) 12/07/17 General Electric Co. (a) 12/20/17 General Electric Co. 03/28/20 Machinery Caterpillar Inc. 06/26/17 Road & Rail BNSF Railway Co. 01/01/20 Burlington Northern & Santa Fe Railway Co. 01/15/21 Burlington Northern & Santa Fe Railway Co. 01/15/23 Total Industrials Information Technology | 5.8% Communications Equipment Cisco Systems Inc. (a) 03/03/17 Cisco Systems Inc. 03/03/17 Cisco Systems Inc. 02/28/18 Software Lender Processsing Services Inc. 04/15/23 Microsoft Corp. 11/15/17 Microsoft Corp. 05/01/18 Microsoft Corp. 12/06/18 Microsoft Corp. 08/08/19 Microsoft Corp. 11/03/20 Oracle Corp. (a) 07/07/17 Technology Hardware, Storage & Peripherals Intel Corp. 12/15/17 Apple Inc. 05/05/17 Apple Inc. 05/03/18 Apple Inc. 02/22/19 Apple Inc. 05/06/19 Apple Inc. 08/02/19 Total Information Technology Materials | 0.5% Chemicals PPG Industries, Inc. 11/15/19 Containers & Packaging 3M Co. 09/19/21 Total Materials Utilities | 9.2% Electric Utilities Ameren Illinois Co. 04/01/18 Alabama Power Co. 02/15/19 Atlantic City Electric Co. 04/01/21 Centerpoint Energy Resources Corp. 11/01/17 Connecticut Light & Power Co. 09/01/17 Duke Energy Florida Project Finance, LLC 03/01/22 Duke Energy Progress Inc. (a) 11/20/17 Entergy Louisiana LLC 05/01/21 Gulf Power Co. 06/15/17 PacifiCorp 07/15/18 Public Service Co. of New Hampshire 12/01/19 San Diego Gas & Electric Co. 02/01/22 Southern California Edison Co. 05/01/17 Southern California Edison Co. 11/01/17 9 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | September 30, 2016 | (Unaudited) Corporate Bonds | continued Interest Maturity Face Rate Date Amount Value Southern California Edison Co. % 02/01/22 $ 5,755,357 $ 5,773,049 Toledo Edison Co. 05/01/20 Union Electric Co. 06/15/17 Union Electric Co. 08/01/18 Union Electric Co. 10/01/19 Westar Energy Inc. 07/15/20 Gas Utillities El Paso Natural Gas Co. 04/15/17 Northern Natural Gas Co. (b) 06/01/21 Northwest Natural Gas Co. 08/01/17 Southern Natural Gas Company, LLC 06/15/21 WGL Holdings Inc. 11/01/19 Water Utillities California Water Service Co. 05/01/19 Total Utilities Telecomunication Services | 0.2% Wireless Telecommunication Services Ameritech Capital Funding Corp. 01/15/18 Total Telecommunication Services Total Corporate Bonds (Cost $176,378,262) Yankee Bonds | 13.3% of portfolio Actavis Funding SCS 03/12/18 Alibaba Group Holding Ltd. 11/28/19 African Development Bank 09/01/19 Bayer US Finance LLC (b) 10/06/17 British Transco International Finance BV 11/04/21 China Funding Investment 2014-2 (a) 08/12/17 CNOOC Nexen Finance (2014) ULC 04/30/17 CNOOC Nexen Finance (2015) Australia Pty Ltd. 05/05/20 Commonwealth Bank of Australia (b) (a) 03/31/17 Compagnie de Financement Foncier (a) 03/22/17 Daimler Finance NA LLC (b) 08/01/17 Daimler Finance NA LLC (b) (a) 08/01/17 DEPFA ACS Bank (a) 06/20/17 Deutsche Bank AG 05/10/19 Deutsche Bank AG (a) 05/10/19 Dexia Municipal Agency 02/16/17 Export-Import Bank of Korea (a) 11/26/16 Glencore Funding LLC (b) (a) 04/16/18 Hydro-Quebec 01/03/26 Landesbank Baden-Wuerttemberg 03/05/18 Landesbank Baden-Wuerttemberg 02/01/23 International Bank for Reconstruction and Development (c) 05/01/18 Mizuho Bank Ltd. (b) 10/20/18 Nexen Energy ULC 05/15/17 Pentair Finance S.A. 09/15/18 Reckitt Benckiser Treasury Services plc.(b) 09/21/18 Santander UK plc 03/14/19 Santander UK plc (a) 03/14/19 Shell International Finance BV 08/10/18 Shell International Finance BV 11/10/18 Shell International Finance BV 09/12/19 Shell International Finance BV (a) 09/12/19 Shell International Finance BV 05/11/20 10 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | September 30, 2016 | (Unaudited) Yankee Bonds | continued Interest Maturity Face Rate Date Amount Value Sinopec Group Overseas Development (2014) Ltd.(b) % 04/10/17 $ 1,075,000 $ 1,076,901 Sinopec Group Overseas Development (2015) Ltd.(b) 04/28/20 Sinopec Group Overseas Development (2016) Ltd.(b) 09/29/19 Standard Chartered Bank plc.(b) 08/19/19 Standard Chartered Bank plc.(b) (a) 08/19/19 Statoil ASA 11/09/17 Statoil ASA 11/08/18 Toronto Dominion Bank 09/06/18 TransCanada PipeLines Ltd. 01/12/18 TransCanada PipeLines Ltd. (a) 01/12/18 TransCanada PipeLines Ltd. 01/15/19 Volkswagen Group of America Finance LLC (b) 05/23/17 Total Yankee Bonds (Cost $72,795,252) Asset Backed Securities | 22.6% of portfolio Access Group Inc. 01 (a) 05/25/29 Access Group Inc. 04-A (a) 04/25/29 Access Group Inc. 05-B (a) 07/25/35 Ally Master Owner Trust 14-1 (a) 01/15/19 Ally Master Owner Trust 14-1 01/15/19 Ally Master Owner Trust 14-3 03/15/19 Ally Master Owner Trust 14-4 (a) 06/17/19 Ally Master Owner Trust 14-4 06/17/19 Ally Master Owner Trust 14-5 (a) 10/15/19 Ally Master Owner Trust 14-5 10/15/19 Ally Master Owner Trust 15-2 01/15/21 American Credit Acceptance Receivables Trust 16-A (b) 05/12/20 Avant Loans Funding Trust 16-A (b) 05/15/19 Avant Loans Funding Trust 16-B (b) 08/15/19 Avant Loans Funding Trust 16-C (b) 09/16/19 Axis Equipment Finance Receivables LLC 15-1 (b) 03/20/20 California Republic Auto Receivable Trust 15-3 05/17/21 CCR Inc. MT-100 Payment Rights Master Trust 12-C (b) 07/10/22 College Loan Corp Trust 07-2 (a) 01/25/24 CPS Auto Trust 13-A (b) 06/15/20 CPS Auto Trust 13-B (b) 09/15/20 CPS Auto Trust 13-C (b) 04/16/18 CPS Auto Trust 13-D (b) 07/16/18 CPS Auto Trust 14-C (b) 02/15/19 CPS Auto Trust 15-A (b) 07/15/19 DT Auto Owner Trust 16-1 (b) 09/16/19 Edlinc Student Loan Funding Trust 12-A (b) (a) 10/01/25 Education Loan Asset Backed Trust 13-1 (b) (a) 11/25/33 Element Rail Leasing I LLC 14-1 (b) 04/19/44 Element Rail Leasing I LLC 15-1 (b) 02/19/45 Element Rail Leasing I LLC 16-1 (b) 03/19/46 Entergy New Orleans Storm Recovery Fund 15-1 06/01/27 Exeter Automobile Receivables Trust 15-3 (b) 03/16/20 Exeter Automobile Receivables Trust 16-1 (b) 07/15/20 Flagship Credit Auto Trust 13-2 (b) 01/15/19 Flagship Credit Auto Trust 15-3 (b) 10/15/20 Ford Credit Floorplan Master Owner Trust 14-1 02/15/19 Ford Credit Floorplan Master Owner Trust 14-1 (a) 02/15/19 Ford Credit Floorplan Master Owner Trust 16-1 02/15/21 Ford Credit Floorplan Master Owner Trust 16-1 (a) 02/15/21 Foursight Capital Automobile Receivables Trust 16-1 (b) (a) 10/15/21 FRS I LLC 13-1 (b) 04/15/43 11 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | September 30, 2016 | (Unaudited) Asset Backed Securities | continued Interest Maturity Face Rate Date Amount Value KeyCorp Student Loan Trust 00-A %(a) 05/25/29 KeyCorp Student Loan Trust 00-B (a) 07/25/29 KeyCorp Student Loan Trust 04-A (a) 10/28/41 KeyCorp Student Loan Trust 04-A (a) 01/27/43 KeyCorp Student Loan Trust 05-A (a) 09/27/40 KeyCorp Student Loan Trust 06-A (a) 09/27/35 Longtrain Leasing III LLC 2015-1 (b) 01/15/45 Navistar Financial Dealer Note Master Trust 15-1 (b) (a) 06/25/20 Navistar Financial Dealer Note Master Trust 16-1 (b) (a) 09/27/21 One Main Financial Issuance Trust 14-2 (b) 09/18/24 One Main Financial Issuance Trust 15-2 (b) 07/18/25 One Main Direct Auto Receivables Trust 16-1 (b) 01/15/21 Oscar US Funding Trust 16-2 (b) 11/15/19 Sierra Auto Receivables Securities Trust 16-1 (b) 01/18/22 Skopos Auto Receivables Trust 15-2 (b) 02/15/20 SLC Student Loan Trust 05-1 (a) 02/15/45 SLC Student Loan Trust 06-A (a) 07/15/36 SLC Student Loan Trust 06-A (a) 07/15/36 SLM Student Loan Trust 03-A (a) 09/15/20 SLM Student Loan Trust 03-B (a) 03/15/22 SLM Student Loan Trust 03-11 (a) 12/15/38 SLM Student Loan Trust 04-A (a) 06/15/33 SLM Student Loan Trust 04-B (a) 06/15/21 SLM Student Loan Trust 04-B (a) 03/15/24 SLM Student Loan Trust 05-A (a) 06/15/23 SLM Student Loan Trust 06-A (a) 12/15/23 SLM Student Loan Trust 07-A (a) 09/15/25 Small Business Administration 02-20K 11/01/22 Springcastle Funding Asset-Backed Notes 14-A(b) 05/25/23 ThunderRoad Motorcycle Trust 16-1 (b) 09/15/22 United Auto Credit Securitization Trust 16-2 (b) 09/10/18 Total Asset Backed Securities (Cost $122,646,306) Mortgage Backed Securities | 2.7% of portfolio Accredited Mortgage Loan Trust 03-1 (a) 06/25/33 ACE Securities Corp. 06-ASL1 (a) 02/25/36 ACE Securities Corp. 06-GP1 (a) 02/25/31 ACE Securities Corp. 06-SL1 (a) 09/25/35 Adjustable Rate Mortgage Trust 05-10 (a) 01/25/36 American Business Financial Services 02-1 12/15/32 American Home Mortgage Investment Trust 05-01 (a) 06/25/45 American Home Mortgage Investment Trust 05-03 09/25/35 Amresco Residential Securities 98-1 10/25/27 Banc of America Alternative Loan Trust Inc. 07-2 06/25/37 Banc of America Funding Corp. 04-A (a) 09/20/34 Banc of America Funding Corp. 05-G (a) 10/20/35 Banc of America Funding Corp. 07-5 07/25/37 Banc of America Mortgage Securities Inc. 02-J (a) 09/25/32 Banc of America Mortgage Securities Inc. 05-1 02/25/20 Banc of America Mortgage Securities Inc. 05-C (a) 04/25/35 Bayview Financial Acquisition Trust 06-D 12/28/36 Bayview Financial Asset Trust 07-SR1A (b) (a) 03/25/37 Bear Stearns Adjustable Rate Mortgage Trust 04-10 (a) 01/25/35 Bear Stearns Adjustable Rate Mortgage Trust 05-12 (a) 02/25/36 Bear Stearns ALT-A Trust 04-11 (a) 11/25/34 Bear Stearns ALT-A Trust 05-4 (a) 05/25/35 12 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | September 30, 2016 | (Unaudited) Mortgage Backed Securities | continued Interest Maturity Face Rate Date Amount Value Bear Stearns ALT-A Trust 05-9 %(a) 11/25/35 $ 44,381 $ 35,399 Bear Stearns ALT-A Trust 06-6 (a) 11/25/36 Bear Stearns Asset Backed Securities Trust 03-3 (a) 06/25/43 Bear Stearns Asset Backed Securities Trust 04-HE5 (a) 07/25/34 Bear Stearns Structured Products Inc., 00-1 (b) (a) 08/28/33 CDC Mortgage Capital Trust 02-HE1 (a) 01/25/33 Chase Mortgage Finance Corp. 05-A1 (a) 12/25/35 Chaseflex Trust 05-2 06/25/35 CITICORP Mortgage Securities, Inc. 07-1 01/25/22 CITICORP Mortgage Securities, Inc. 07-1 (d) 03/25/37 Citigroup Mortgage Loan Trust, Inc. 05-7 (a) 09/25/35 Cityscape Home Equity Loan Trust 96-2 08/25/26 Conseco Finance Securitizations Corp. 01-2 02/01/33 Contimortgage Home Equity Loan Trust 95-2 08/15/25 Countrywide Alternative Loan Trust 04-24CB 11/25/34 Countrywide Alternative Loan Trust 05-11CB 06/25/35 Countrywide Alternative Loan Trust 05-43 (a) 10/25/35 Countrywide Asset Backed Certificate 02-S2 01/25/17 Countrywide Asset Backed Certificate 02-S4 (a) 10/25/17 Countrywide Asset Backed Certificate 04-S1 02/25/35 Countrywide Asset Backed Certificate 06-S7 (a) 11/25/35 Countrywide Asset Backed Certificate 07-S1 11/25/36 Countrywide Home Loans 03-49 (a) 12/19/33 Countrywide Home Loans 05-HYB8 (a) 12/20/35 Countrywide Home Loans 06-HYB5 (a) 09/20/36 Credit Suisse First Boston Mortgage 03-21 08/25/18 Credit Suisse First Boston Mortgage 03-AR24 (a) 10/25/33 Credit Suisse First Boston Mortgage 03-FFA (a) 02/25/33 Credit Suisse First Boston Mortgage 04-AR3 (a) 04/25/34 Credit Suisse First Boston Mortgage 05-10 11/25/20 Credit Suisse First Boston Mortgage 06-2 (a) 07/25/36 DLJ Mortgage Acceptance Corp. 91-3 (a) 01/25/21 Encore Credit Receivables Trust 05-3 (a) 10/25/35 FHLMC 2649 07/15/18 FHLMC 780754 (a) 08/01/33 First Alliance Mortgage Loan Trust 94-1 04/25/25 First Horizon Mortgage Alternative Mortgage Securities 04-AA3 (a) 09/25/34 First Horizon Mortgage Pass-Through Trust 05-AR2 (a) 05/25/35 FNMA 03-38 03/25/23 FNMA 03-86 09/25/18 FNMA 813842 (a) 01/01/35 GMAC Mortgage Corp. Loan Trust 06-HE3 10/25/36 GMAC Mortgage Corp. Loan Trust 07-HE1 08/25/37 GNMA 03-11 10/17/29 GNMA 03-26 (a) 04/16/33 GNMA 04-17 12/20/33 GNMA 583189 02/20/17 Green Tree Financial Corp. 98-5 03/01/30 GS Mortgage Loan Trust 03-10 (a) 10/25/33 GS Mortgage Loan Trust 05-8F 10/25/20 GS Mortgage Loan Trust 05-AR3 (a) 05/25/35 GS Mortgage Loan Trust 05-AR6 (a) 09/25/35 Home Equity Mortgage Trust 06-1 05/25/36 13 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | September 30, 2016 | (Unaudited) Mortgage Backed Securities | continued Interest Maturity Face Rate Date Amount Value Home Savings of America 9 %(a) 11/25/17 $ 13,186 $ 13,193 Home Savings of America 11 (a) 01/25/18 IMPAC Secured Assets Corp. 03-3 (a) 08/25/33 Indymac Indx Mortgage Loan Trust 04-AR6 (a) 10/25/34 Indymac Indx Mortgage Loan Trust 05-AR15 (a) 09/25/35 Indymac Residential Mortgage-Backed Trust 05-L1 (g) (a) 07/25/13 JP Morgan Mortgage Trust 05-A2 (a) 04/25/35 Lehman ABS Manufactured Housing Contract 01-B 04/15/40 Master Adjustable Rate Mortgages Trust 04-13 (a) 04/21/34 Master Adjustable Rate Mortgages Trust 05-1 (a) 01/25/35 Master Alternative Loans Trust 03-5 08/25/33 Master Asset Backed Securities Trust 07-NCW (b) (a) 05/25/37 Master Asset Securitization Trust 03-6 07/25/18 Master Asset Securitization Trust 07-1 10/25/22 Merrill Lynch Mortgage Investors Trust 03-A2 (a) 02/25/33 Merrill Lynch Mortgage Investors Trust 06-SL1 (a) 09/25/36 Morgan Stanley Capital Inc. 04-1 11/25/18 Morgan Stanley Mortgage Loan Trust 05-5AR (a) 09/25/35 Morgan Stanley Mortgage Loan Trust 06-1AR (a) 02/25/36 Morgan Stanley Mortgage Loan Trust 07-10XS 07/25/47 New Century Home Equity Loan Trust 97-NC5 (a) 10/25/28 4 4 Nomura Asset Acceptance Corporation 06-AF2 (a) 08/25/36 Nomura Asset Acceptance Corporation 07-1 03/25/47 Oakwood Mortgage Investors, Inc. 99-D 11/15/29 Oakwood Mortgage Investors, Inc. 02-A (g) (a) 09/15/14 Option One Mortgage Loan Trust 07-FXD2 03/25/37 Ownit Mortgage Loan Asset Backed Certificate 05-5 (a) 10/25/36 Prime Mortgage Trust 05-2 07/25/20 Residential Accredit Loans, Inc. 05-QS5 04/25/35 Residential Accredit Loans, Inc. 06-QS4 04/25/36 Residential Asset Mortgage Products Inc. 02-RS5 09/25/32 Residential Asset Mortgage Products Inc. 03-RZ3 06/25/33 Residential Asset Securitization Trust 04-A3 06/25/34 Residential Asset Securitization Trust 05-A14 12/25/35 Residential Funding Mortgage Securities 00-HI5 12/25/25 Residential Funding Mortgage Securities I 03-S15 08/25/18 Residential Funding Mortgage Securities I 05-SA2 (a) 06/25/35 Residential Funding Mortgage Securities I 06-SA1 (a) 02/25/36 Ryland Acceptance Corp. 64 E (a) 04/01/18 Salomon Brothers Mortgage Securities 97-LB6 12/25/27 8 8 Structured Adjustable Rate Mortgage Loan Trust 04-3AC (a) 03/25/34 Structured Adjustable Rate Mortgage Loan Trust 04-4 (a) 04/25/34 Structured Adjustable Rate Mortgage Loan Trust 04-11 (a) 08/25/34 Structured Adjustable Rate Mortgage Loan Trust 04-18 (a) 12/25/34 Structured Adjustable Rate Mortgage Loan Trust 05-11 (a) 05/25/35 Structured Adjustable Rate Mortgage Loan Trust 06-1 (a) 02/25/36 Structured Adjustable Rate Mortgage Loan Trust 06-4 (a) 05/25/36 Structured Adjustable Rate Mortgage Loan Trust 06-4 (a) 05/25/36 Structured Asset Mortgage Investments 04-AR5 (a) 10/19/34 Structured Asset Securities Corp. 98-RF1 (b) (a) 04/15/27 Structured Asset Securities Corp. 03-37A (a) 12/25/33 Structured Asset Securities Corp. 04-3 (a) 03/25/24 Terwin Mortgage Trust 04-5HE (a) 06/25/35 Wachovia Mortgage Loan Trust 06-A (a) 05/20/36 14 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | September 30, 2016 | (Unaudited) Mortgage Backed Securities | continued Interest Maturity Face Rate Date Amount Value Washington Mutual Mortgage Securities Corp. 04-AR3 %(a) 06/25/34 $ 33,903 $ 34,131 Washington Mutual Mortgage Securities Corp. 04-AR14 (a) 01/25/35 Washington Mutual MSC Mortgage Pass-Through Certificates 03-MS2 03/25/18 Wells Fargo Mortgage Backed Securities Trust 04-B (a) 02/25/34 Wells Fargo Mortgage Backed Securities Trust 04-E (a) 05/25/34 Wells Fargo Mortgage Backed Securities Trust 04-EE (a) 12/25/34 Wells Fargo Mortgage Backed Securities Trust 04-F (a) 06/25/34 Wells Fargo Mortgage Backed Securities Trust 04-I (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-K (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-K (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-K (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-R (a) 09/25/34 Wells Fargo Mortgage Backed Securities Trust 05-AR14 (a) 08/25/35 Wells Fargo Mortgage Backed Securities Trust 05-AR15 (a) 09/25/35 Wells Fargo Mortgage Backed Securities Trust 05-AR16 (a) 10/25/35 Wells Fargo Mortgage Backed Securities Trust 06-AR4 (a) 04/25/36 Wells Fargo Mortgage Backed Securities Trust 06-AR19 (a) 12/25/36 Total Mortgage Backed Securities (Cost $16,672,608) Municipal Bonds | 19.9% of portfolio Alaska Housing Finance Corp. 12/01/26 Alaska Housing Finance Corp. (a) 06/01/43 Alaska Student Loan Corp. (a) 08/25/31 Atlantic City NJ 11/01/16 Austin TX 09/01/17 Colorado Housing & Finance Authority 05/01/17 Colorado Housing & Finance Authority 05/01/18 Colorado State Department of Corrections 09/01/17 Desert Sands California Unified School District 06/01/19 Energy Northwest, WA 07/01/18 Florida State Board of Administration Finance Corp. 07/01/19 Illinois, State of Sales Tax Revenue 06/15/19 Indiana Bond Bank 01/15/17 Indiana Bond Bank 01/15/19 Jobsohio Beverage System, OH 01/01/17 Lehigh County Authority PA 12/01/18 Missouri Higher Education Loan Authority (a) 01/26/26 Mississippi, State of 10/01/22 New Jersey Economic Development Authority (c) 02/15/17 New Jersey Economic Development Authority (c) 02/15/18 New Jersey Economic Development Authority (c) 02/15/19 New Jersey Economic Development Authority (c) 02/15/20 New Jersey Economic Development Authority (c) 02/15/21 New Jersey Economic Development Authority (c) 02/15/22 New Orleans Louisiana 09/01/17 New Orleans Louisiana 09/01/19 New York City, NY Transitional Finance Authority 08/01/18 New York City, NY Transitional Finance Authority 05/01/19 15 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | September 30, 2016 | (Unaudited) Municipal Bonds | continued Interest Maturity Face Rate Date Amount Value New York City, NY Transitional Finance Authority % 08/01/20 $ 1,000,000 $ 1,042,440 New York City, NY Transitional Finance Authority 11/01/20 New York City, NY Transitional Finance Authority 02/01/21 New York State Urban Development Corp. 03/15/20 North Carolina Housing Finance Agency 01/01/30 North Carolina State Education Assistance Authority (a) 07/25/39 Oklahoma Student Loan Authority (a) 02/25/32 Pennsylvania Higher Education Assistance Agency (b) (a) 05/25/57 Philadelphia Pennsylvania Authority for Industrial Development (c) 04/15/18 Philadelphia Pennsylvania Authority for Industrial Development (c) 04/15/19 Philadelphia Pennsylvania Authority for Industrial Development (c) 04/15/20 Puerto Rico, Commonwealth of 07/01/17 Puerto Rico, Commonwealth of 07/01/17 Puerto Rico, Commonwealth of 07/01/18 Puerto Rico, Commonwealth of 07/01/18 Puerto Rico, Commonwealth of 07/01/19 Puerto Rico Electric Power Authority 07/01/18 Puerto Rico Electric Power Authority 07/01/17 Puerto Rico Electric Power Authority 07/01/17 Puerto Rico Highway & Transportation Authority 07/01/17 Puerto Rico Highway & Transportation Authority 07/01/18 Puerto Rico Highway & Transportation Authority 07/01/19 Puerto Rico Highway & Transportation Authority 07/01/21 Puerto Rico Sales Tax Financing Corp. 08/01/19 Puerto Rico Sales Tax Financing Corp. 08/01/20 Stockton California Pension Obligation 09/01/17 Utah Infrastructure Agency 10/15/16 University of California 05/15/20 Utility Debt Securitization Authority, NY 06/15/21 Vermont Student Assistance Corp. (a) 07/28/34 Village of Rosemont Illinois 12/01/16 Village of Rosemont Illinois 12/01/18 Virginia Housing Development Authority 10/01/16 Wayne County Michigan 12/01/18 Wayne County Michigan Building Authority 12/01/16 Wisconsin, Public Finance Authority 09/01/18 Total Municipal Bonds (Cost $108,580,605) U.S. Government and Agency Obligations | 5.9% of portfolio Overseas Private Investment Corp. (e) 04/23/17 Overseas Private Investment Corp. (f) 11/17/17 Overseas Private Investment Corp. 06/15/19 Overseas Private Investment Corp. (f) 11/08/19 Overseas Private Investment Corp. (f) 11/15/20 Overseas Private Investment Corp. 09/15/22 Tennessee Valley Authority (c) 06/15/21 U.S. Department of Housing & Urban Development 08/01/19 U.S. Department of Housing & Urban Development 08/01/21 U.S. Department of Housing & Urban Development 08/01/22 U.S. Treasury Notes 03/15/17 16 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | September 30, 2016 | (Unaudited) U.S. Government and Agency Obligations | continued Interest Maturity Face Rate Date Amount Value U.S. Treasury Notes % 03/31/17 $ 10,000,000 $ 10,026,990 U.S. Treasury Notes 06/15/17 U.S. Treasury Notes 08/31/17 U.S. Treasury Notes 09/15/17 U.S. Treasury Notes 04/30/19 U.S. Treasury Notes 10/31/20 Total U.S. Government and Agency Obligations (Cost $32,387,265) Commercial Paper | 3.2% of portfolio China International Marine Containers Hong Kong Ltd. 10/11/16 China Power International Development Ltd. 10/03/16 Total Commercial Paper (Cost $17,656,999) Money Market | less than 0.1% of portfolio Shares State Street Institutional Liquid Reserves Fund (Premier Class) (h) Total Money Market Account (Cost $907) Total Investment in Securities | 100% (Cost $547,118,204) $ 550,257,481 (a) Variable coupon rate as of September 30, 2016. (b) Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration, normally to qualified institutional buyers. The securities have been determined to be liquid under criteria established by the Fund’s Board of Directors. The total of such securities at period-end amounts to $61,656,598 and represents 11.2% of total investments. (c) Zero coupon security, purchased at a discount. (d) Step coupon security, the current rate may be adjusted upwards before maturity date. (e) Interest is paid at maturity. (f) Interest is paid at put date. (g) Security did not mature on maturity date. While additional principal and interest have been received past the maturity date, the amount and timing of future payments is uncertain. (h) 7-day yield at September 30, 2016. NA—National Association LLC—Limited Liablity Company SCS—Société En Commandite Simple AG— Aktiengesellschaft BV—Besloten Vennootschap ULC—Unlimited Liability Corporation SA—Sociedad Anónima or Société Anonyme plc—Public Limited Company ASA—Allmennaksjeselskap At September 30, 2016, the cost of investment securities for tax purposes was $547,118,204. Net unrealized appreciation of investment securities was $3,139,277 consisting of unrealized gains of $8,501,036 and unrealized losses of $5,361,759. 17 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | September 30, 2016 | (Unaudited) Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorizes the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Corporate Bonds $ - $ 178,009,646 $ - $ 178,009,646 Municipal Bonds $ - $ 123,863,501 $ 467,486 $ 124,330,987 Asset-Backed Securities $ - $ 109,378,154 $ - $ 109,378,154 Yankee Bonds $ - $ 73,324,395 $ - $ 73,324,395 U.S. Government & Agency Obligations $ - $ 32,684,811 $ - $ 32,684,811 Mortgage-Backed Securities $ - $ 14,662,995 $ 208,506 $ 14,871,501 Commercial Paper $ - $ 17,657,080 $ - $ 17,657,080 Cash Equivalents $ 907 $ - $ - $ 907 $ 907 $ 549,580,582 $ 675,992 $ 550,257,481 The following is a summary of investments for which significant unobservable inputs (Level 3) were used in determining fair value: Mortgage-Backed Securities Asset-Backed Securities Total Balance as of December 31, 2015 $ 248,689 $ - $ 248,689 Purchase at cost - Sales at proceeds Realized gain/(loss) - Change in unrealized appreciation/(depreciation) Accretion/(amortization) - Transfer into Level 3 - - - Transfer out of Level 3 - - - Balance as of September 30, 2016 $ 208,506 $ 467,486 $ 675,992 There were no other transfers between levels during the reporting period. At September 30, 2016, the Short-Term Bond Fund held three securities with a fair value of $675,992 classified as Level 3 in the fair value hierarchy.All securities were valued by external pricing services and observable inputs were not available. 18 STOCK INDEX FUND Portfolio of Investments Stock Index Fund | September 30, 2016 | (Unaudited) Cost Value Investment in S&P 500 Index Master Portfolio $ 49,927,215 $ 119,044,452 Substantially all the assets of the Stock Index Fund are invested in the S&P 500 Stock Index Master Portfolio managed by BlackRock Fund Advisors. As of September 30, 2016, the Stock Index Fund's ownership interest in the S&P 500 Stock Master Portfolio was 1.34%. See the Portfolio of Investments for the S&P 500 Stock Master Portfolio for holdings information. 19 VALUE FUND Portfolio of Investments Value Fund | September 30, 2016 | (Unaudited) Common Stocks | 98.3% of portfolio Consumer Discretionary | 5.5% Shares Value Auto Components Cooper Tire & Rubber Co. $ 16,728,800 Johnson Controls International plc Distributors Genuine Parts Co. LKQ Corp. (a) Total Consumer Discretionary Consumer Staples | 2.4% Food Products J.M. Smucker Co. (The) WhiteWave Foods Co. (The) (Class A) (a) Total Consumer Staples Energy | 9.4% Energy Equipment & Services Baker Hughes Inc. Helmerich & Payne, Inc. Oil, Gas, & Consumable Fuels Chevron Corp. ConocoPhillips Marathon Oil Corp. QEP Resources, Inc. Total Energy Financials | 12.3% Banks Bank of America Corp. JPMorgan Chase & Co. Wells Fargo & Co. Insurance Allstate Corp. (The) American International Group, Inc. Chubb Limited Total Financials Health Care | 21.2% Biotechnology AbbVie Inc. Health Care Equipment & Supplies Abbott Laboratories Medtronic, plc Life Sciences Tools & Services Mettler-Toledo International Inc. (a) Pharmaceuticals Bristol-Myers Squibb Co. GlaxoSmithKline plc ADR Merck & Co., Inc. Pfizer, Inc. Total Health Care 20 VALUE FUND Portfolio of Investments Value Fund | September 30, 2016 | (Unaudited) Common Stocks | continued Industrials | 16.8% Shares Value Aerospace & Defense Honeywell International Inc. $ 32,773,449 Airlines Southwest Airlines Co. Industrial Conglomerates General Electric Co. Machinery Flowserve Corp. Parker-Hannifin Corp. Trading Companies & Distributors Applied Industrial Technologies, Inc. Total Industrials Information Technology | 20.0% Communications Equipment Cisco Systems, Inc. Electronic Equipment, Instruments & Components TE Connectivity Ltd. Internet Software & Services Alphabet Inc. (Class C) (a) IT Services Leidos Holdings Inc. Visa Inc. (Class A) Semiconductors & Semiconductor Equipment Intel Corp. Software Microsoft Corp. Total Information Technology Materials | 10.7% Chemicals Dow Chemical Co. (The) Containers & Packaging Avery Dennison Corp. Bemis Co., Inc. Total Materials Total Common Stocks (Cost $534,765,178) Commercial Paper | 1.7% Face Amount China Power International Development Ltd., 0.85%, 10/03/16 $ 15,771,000 Total Commercial Paper (Cost $15,770,255) 21 VALUE FUND Portfolio of Investments Value Fund | September 30, 2016 | (Unaudited) Money Market Fund | Less than 0.1% of portfolio Shares Value State Street Institutional Liquid Reserves Fund (Premier Class), 0.40% (b) $ 604 Total Money Market Fund (Cost $604) Total Investments in Securities (Cost $550,536,037) | 100% $ 933,814,373 (a) Non-income producing. (b) 7-day yield at September 30, 2016. plc - Public Limited Company ADR - American Depositary Receipt At September 30, 2016, the cost of investment securities for tax purposes was $550,536,037. Net unrealized appreciation of investment securities was $383,278,336 consisting of unrealized gains of $390,169,556 and unrealized losses of $6,891,220. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorizes the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks $ 918,043,347 $ - $ - $ 918,043,347 Commercial Paper $ - $ 15,770,422 $ - $ 15,770,422 Cash Equivalents $ 604 $ - $ - $ 604 $ 918,043,951 $ 15,770,422 $ - $ 933,814,373 There were no transfers between levels during the period ended September 30, 2016. 22 GROWTH FUND Portfolio of Investments Growth Fund | September 30, 2016 | (Unaudited) Common Stocks | 98.5% of portfolio Consumer Discretionary | 26.5% Shares Value Automobiles Ferrari NV $ 631,258 Tesla Motors, Inc. (a) Hotels, Restaurants & Leisure Hilton Worldwide Holdings Inc. MGM Resorts International (a) Starbucks Corp. Internet & Catalog Retail Amazon.com, Inc. (a) Netflix, Inc. (a) Priceline Group, Inc. (The) (a) Multiline Retail Dollar General Corp. Specialty Retail Lowe's Cos., Inc. O'Reilly Automotive, Inc. (a) Ross Stores, Inc. Tractor Supply Co. Textiles, Apparel & Luxury Goods Hanesbrands Inc. Total Consumer Discretionary Consumer Staples| 1.4% Food & Staples Retailing Costco Wholesale Corp. Tobacco Philip Morris International Inc. Total Consumer Staples Financials | 6.1% Capital Markets Morgan Stanley State Street Corp. TD Ameritrade Holding Corp. Diversified Financial Services CME Group Inc. Intercontinental Exchange, Inc. Total Financials Health Care | 21.7% Biotechnology Alexion Pharmaceuticals Inc. (a) Biogen Inc. (a) Celgene Corp. (a) Incyte Corp. (a) Vertex Pharmaceuticals, Inc. (a) Health Care Equipment & Supplies Danaher Corp. Intuitive Surgical, Inc. (a) Stryker Corp. Health Care Providers & Services Aetna Inc. Anthem, Inc. Centene Corp. (a) Cigna Corp. 23 GROWTH FUND Portfolio of Investments Growth Fund | September 30, 2016 | (Unaudited) Common Stocks | continued Shares Value Humana Inc. $ 1,546,195 Unitedhealth Group Inc. Life Sciences Tools & Services Illumina, Inc. (a) Pharmaceuticals Allergan plc (a) Bristol-Myers Squibb Co. Eli Lilly and Co. Merck & Co., Inc. Total Health Care Industrials | 8.7% Aerospace & Defense Boeing Co. (The) Textron Inc. Airlines Alaska Air Group, Inc. American Airlines Group Inc. Air Freight & Logistics FedEx Corp. Machinery Fortive Corp. Total Industrials Information Technology | 32.5% Communications Equipment Juniper Networks, Inc. Palo Alto Networks, Inc. (a) Internet Software & Services Alibaba Group Holding Ltd. ADR (a) Alphabet Inc. (Class A) (a) Alphabet Inc. (Class C) (a) Facebook, Inc. (Class A) (a) Tencent Holdings Ltd. ADR IT Services PayPal Holdings, Inc. (a) Visa Inc. (Class A) Semiconductors & Semiconductor Equipment ASML Holding NV ADR NXP Semiconductors NV (a) Software Intuit Inc. Microsoft Corp. Mobileye NV ADR (a) NetSuite Inc. (a) salesforce.com, Inc. (a) ServiceNow, Inc. (a) Workday, Inc. (Class A) (a) Technology Hardware, Storage, & Peripherals Apple Inc. Total Information Technology 24 GROWTH FUND Portfolio of Investments Growth Fund | September 30, 2016 | (Unaudited) Common Stocks | continued Materials | 0.8% Shares Value Construction Materials Vulcan Materials Co. $ 921,213 Total Materials Telecommunication Services | 0.8% Wireless Telecommunication Services T-Mobile US, Inc. (a) Total Telecommunication Services Total Common Stocks (Cost $90,936,281) Money Market Fund | 1.5% of portfolio State Street Institutional Liquid Reserves Fund (Premier Class), 0.40% (b) Total Money Market Fund (Cost $1,730,441) Total Investments in Securities (Cost $92,666,722) | 100% $ 116,289,891 (a) Non-income producing. (b) 7-day yield at September 30, 2016. NV - Naamloze Vennottschap plc - Public Limited Company ADR - American Depositary Receipt At September 30, 2016, the cost of investment securities for tax purposes was $92,683,321. Net unrealized appreciation of investment securities was $23,606,570 consisting of unrealized gains of $26,523,778 and unrealized losses of $2,917,208. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorizes the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks $ 114,559,450 $ - $ - $ 114,559,450 Cash Equivalents $ 1,730,441 $ - $ - $ 1,730,441 $ 116,289,891 $ - $ - $ 116,289,891 There were no transfers between levels during the period ended September 30, 2016. 25 SMALL-COMPANY STOCK FUND Portfolio of Investments Small-Company Stock Fund | September 30, 2016 | (Unaudited) Common Stocks | 96.2% of portfolio Consumer Discretionary | 16.5% Shares Value Auto Components Cooper Tire & Rubber Co. $ 30,395,089 Distributors Core-Mark Holding Company, Inc. Hotels, Restaurants, & Leisure BJ's Restuarants, Inc. (a) Brinker International, Inc. Cracker Barrel Old Country Store, Inc. Wendy's Co. (The) Multiline Retail Fred's, Inc. (Class A) Specialty Retail Francesca's Holdings Corp. (a) Textiles, Apparel, & Luxury Goods G-III Apparel Group, Ltd. (a) Total Consumer Discretionary Consumer Staples | 2.5% Food & Staples Retailing United Natural Foods, Inc. (a) Food Products WhiteWave Foods Co. (The) (Class A) (a) Total Consumer Staples Energy | 1.0% Energy Equipment & Services Rowan Companies plc Oil, Gas, & Consumable Fuels Cimarex Energy Co. Total Energy Financials | 16.4% Banks BB&T Corp. Burke & Herbert Bank & Trust Co. Cardinal Financial Corp. Glacier Bancorp, Inc. Middleburg Financial Corp. National Bankshares, Inc. (Virginia) State Bank Financial Corp. Sterling Bancorp Texas Capital Bancshares, Inc. (a) Valley National Bancorp Consumer Finance Encore Capital Group, Inc. (a) Total Financials 26 SMALL-COMPANY STOCK FUND Portfolio of Investments Small-Company Stock Fund | September 30, 2016 | (Unaudited) Common Stocks | continued Health Care | 2.5% Shares Value Health Care Equipment & Supplies STERIS plc $ 25,008,387 Life Sciences Tools & Services NanoString Technologies, Inc. (a) Total Health Care Industrials | 36.3% Aerospace & Defense BWX Technologies, Inc. Huntington Ingalls Industries, Inc. Triumph Group, Inc. Air Freight & Logistics Radiant Logistics, Inc. (a) Building Products NCI Building Systems, Inc. (a) Construction & Engineering Dycom Industries, Inc. (a) Orion Group Holdings, Inc. (a) Primoris Services Corp. Electrical Equipment Regal Beloit Corp. Industrial Conglomerates Carlisle Companies Inc. Machinery CLARCOR Inc. Gorman-Rupp Co. (The) Manitowoc Co., Inc. (The) Manitowoc Foodservice, Inc. (a) NN, Inc. Standex International Corp. Road & Rail Covenant Transportation Group, Inc. (Class A) (a) Knight Transportation, Inc. Werner Enterprises, Inc. Trading Companies & Distributors Applied Industrial Technologies, Inc. Total Industrials Information Technology | 14.8% Electronic Equipment, Instruments, & Components Belden Inc. Rofin-Sinar Technologies Inc. (a) Internet Software & Services comScore, Inc. (a) IT Services Cass Information Systems, Inc. Computer Services, Inc. ManTech International Corp. (Class A) NeuStar, Inc. (Class A) (a) Technology Hardware, Storage, & Peripherals Western Digital Corp. Total Information Technology 27 SMALL-COMPANY STOCK FUND Portfolio of Investments Small-Company Stock Fund | September 30, 2016 | (Unaudited) Common Stocks | continued Materials | 6.2% Shares Value Chemicals GCP Applied Technologies Inc. (a) $ 4,542,528 PolyOne Corp. Westlake Chemical Corp. Construction Materials Summit Materials, Inc. (Class A) (a) Containers & Packaging Myers Industries, Inc. Total Materials Total Common Stocks (Cost $915,891,437) Exchange Traded Funds | 2.3% of portfolio iShares Russell 2000 Value iShares Core S&P Small-Cap Total Exchange Traded Funds (Cost $24,572,642) Commercial Paper | 1.5% of portfolio Face Amount China Shipping Container Lines Hong Kong Company Ltd., 0.85%, 10/03/16 $ 18,362,000 Total Commercial Paper (Cost $18,361,133) Money Market Fund | Less than 0.1% of portfolio Shares State Street Institutional Liquid Reserves Fund (Premier Class), 0.40% (b) Total Money Market Fund (Cost $190) Total Investments in Securities (Cost $958,825,402) | 100% (a) Non-income producing. (b) 7-day yield at September 30, 2016. At September 30, 2016, the cost of investment securities for tax purposes was $958,825,402. Net unrealized appreciation of investment securities was $253,676,101 consisting of unrealized gains of $325,613,585 and unrealized losses of $71,937,484. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorizes the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks $ 1,166,012,379 $ - $ - $ 1,166,012,379 Exchange Traded Funds $ 28,127,500 $ - $ - $ 28,127,500 Commercial Paper $ - $ 18,361,434 $ - $ 18,361,434 Cash Equivalents $ 190 $ - $ - $ 190 $ 1,194,140,069 $ 18,361,434 $ - $ 1,212,501,503 There were no transfers between levels during the period ended September 30, 2016. 28 INTERNATIONAL EQUITY FUND Portfolio of Investments International Equity Fund | September 30, 2016 | (Unaudited) Common Stocks | 97.9% of portfolio Australia | 1.7% Shares Value CSL Ltd. $ 919,090 Total Australia Belgium | 2.0% Anheuser-Busch InBev NV/SA ADR Total Belgium Brazil | 0.5% Itaú Unibanco Holding SA ADR (Class A) Total Brazil Britain | 9.6% BBA Aviation plc Royal Dutch Shell plc (Class B) Unilever plc WPP plc Total Britain Canada | 2.2% Canadian National Railway Co. Total Canada China | 0.7% Baidu, Inc. ADR (a) Total China Denmark | 1.1% Coloplast AS (Class B) Total Denmark Finland | 1.0% KONE Corp. (Class B) (a) Total Finland France | 10.9% Air Liquide SA DassaultSystèmes SA L’Oréal SA LVMH Moët Hennessy - Louis Vuitton SE Total France Germany | 16.5% Allianz SE REG Bayer AG REG Bayerische Motoren Werke AG Fresenius Medical Care AG & Co. KGaA FUCHS PETROLUB SE FUCHS PETROLUB SE (Preferred) Linde AG SAP SE ADR Symrise AG Total Germany 29 INTERNATIONAL EQUITY FUND Portfolio of Investments International Equity Fund | September 30, 2016 | (Unaudited) Common Stocks | continued Hong Kong | 4.6% Shares Value AIA Group Ltd. $ 2,526,485 Total Hong Kong Israel | 1.2% Check Point Software Technologies Ltd. Total Israel Italy | 1.3% Tenaris, SA ADR Total Italy Japan | 19.3% FANUC Corp. JGC Corp. Keyence Corp. Kubota Corp. M3, Inc. MISUMI Group Inc. Mitsubishi Estate Co., Ltd. MonotaRO Co., Ltd. Park24 Co., Ltd. Sysmex Corp. Total Japan Mexico | 0.3% Grupo Televisa SAB ADR Total Mexico Portugal | Less than 0.1% Banco Espirito Santo SA (a) - Total Portugal - Republic of South Korea | 1.4% Samsung Electronics Co., Ltd. GDR Samsung Electronics Co., Ltd. REG GDR Total Republic of South Korea Singapore | 2.3% DBS Group Holdings Ltd. Total Singapore South Africa | 1.4% MTN Group Ltd. Naspers Ltd. (Class N) Sasol Ltd. Total South Africa Spain | 2.3% Banco Bilboa Vizcaya Argentaria SA Grifols, SA Grifols, SA ADR Total Spain Sweden | 3.7% Alfa Laval AB Atlas Copco AB (Class A) Skandinaviska Enskilda Banken AB (Class A) Total Sweden 30 INTERNATIONAL EQUITY FUND Portfolio of Investments International Equity Fund | September 30, 2016 | (Unaudited) Common Stocks | continued Switzerland | 8.7% Shares Value Nestlé SA REG $ 2,123,817 Roche Holding AG REG Sonova Holding AG Total Switzerland Taiwan | 0.8% Taiwan Semiconductor Manufacturing Co. Ltd. ADR Total Taiwan Turkey | 0.4% Türkiye Garanti Bankasi AS Total Turkey United States of America | 4.0% Bunge Ltd. Schlumberger Ltd. Total United States of America Total Common Stocks (Cost $50,968,291) Money Market Fund | 2.1% of portfolio State Street Institutional Liquid Reserves Fund (Premier Class), 0.40.% (b) Total Money Market Fund (Cost $1,164,359) Total Investments in Securities (Cost $52,132,650) | 100% $ 55,499,066 (a) Non-income producing. (b) 7-day yield at September 30, 2016. NV - Naamloze Vennottschap SA - Société Anonyme or Sociedad Anónima ADR - American Depositary Receipt plc - Public Limited Company AS - Aktieselskab or Anonim Şirketi SE - Societas Europaea REG - Registered Shares AG - Aktiengesellschaft KGaA - Kommanditgesellschaft auf Aktien SAB - Sociedad Anonima Bursatil GDR - Global Depositary Receipt AB - Aktiebolag At September 30, 2016, the cost of investment securities for tax purposes was $52,272,027. Net unrealized appreciation of investment securities was $3,227,039 consisting of unrealized gains of $6,718,329 and unrealized losses of $3,491,290. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorizes the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). 31 INTERNATIONAL EQUITY FUND Portfolio of Investments International Equity Fund | September 30, 2016 | (Unaudited) The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks Foreign Equities $ 4,108,200 $ 43,917,288 $ - $ 48,025,488 American Depository Receipts $ 5,555,776 $ 753,443 $ - $ 6,309,219 Cash Equivalents $ 1,164,359 $ - $ - $ 1,164,359 $ 10,828,335 $ 44,670,731 $ - $ 55,499,066 There were no transfers between levels during the period ended September 30, 2016. 32 S&P Portfolio of Investments S&P 500 Index Master Portfolio | September 30, 2016 (Unaudited) Common Stocks | 95.3% of net assets Aerospace & Defense | 2.4% Shares Value Boeing Co. $ 34,439,471 General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. TransDigm Group, Inc. (a) United Technologies Corp. Total Aerospace & Defense Air Freight & Logistics | 0.7% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B Total Air Freight & Logistics Airlines | 0.5% Alaska Air Group, Inc. American Airlines Group, Inc. Delta Air Lines, Inc. Southwest Airlines Co. United Continental Holdings, Inc. (a) Total Airlines Auto Components | 0.4% BorgWarner, Inc. Delphi Automotive PLC Goodyear Tire & Rubber Co. Johnson Controls International PLC Total Auto Components Automobiles | 0.5% Ford Motor Co. General Motors Co. Harley-Davidson, Inc. Total Automobiles Banks | 5.1% Bank of America Corp. BB&T Corp. Citigroup, Inc. Citizens Financial Group, Inc. Comerica, Inc. Fifth Third Bancorp Huntington Bancshares, Inc. JPMorgan Chase & Co. KeyCorp M&T Bank Corp. PNC Financial Services Group, Inc. (b) Regions Financial Corp. SunTrust Banks, Inc. US Bancorp Wells Fargo & Co. Zions Bancorporation Total Banks Beverages | 2.1% Brown-Forman Corp., Class B Coca-Cola Co. Constellation Brands, Inc., Class A Dr. Pepper Snapple Group, Inc. Molson Coors Brewing Co., Class B Monster Beverage Corp. (a) PepsiCo, Inc. Total Beverages Biotechnology | 2.9% AbbVie, Inc. Alexion Pharmaceuticals, Inc. (a) Amgen, Inc. 33 S&P Portfolio of Investments S&P 500 Index Master Portfolio | September 30, 2016 (Unaudited) Common Stocks | continued Shares Value Biogen, Inc. (a) $ 30,921,103 Celgene Corp. (a) Gilead Sciences, Inc. Regeneron Pharmaceuticals, Inc. (a) Vertex Pharmaceuticals, Inc. (a) Total Biotechnology Building Products | 0.1% Allegion PLC Fortune Brands Home & Security, Inc. Masco Corp. Total Building Products Capital Markets | 1.8% Affiliated Managers Group, Inc. (a) Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. (b) Charles Schwab Corp. E*Trade Financial Corp. (a) Franklin Resources, Inc. Goldman Sachs Group, Inc. Invesco Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. Total Capital Markets Chemicals | 2.0% Air Products & Chemicals, Inc. Albemarle Corp. CF Industries Holdings, Inc. Dow Chemical Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. LyondellBasell Industries NV, Class A Monsanto Co. Mosaic Co. PPG Industries, Inc. Praxair, Inc. Sherwin-Williams Co. Total Chemicals Commercial Services & Supplies | 0.3% Cintas Corp. Iron Mountain, Inc. Pitney Bowes, Inc. Republic Services, Inc. Stericycle, Inc. (a)(c) Waste Management, Inc. Total Commercial Services & Supplies Communications Equipment | 1.5% Cisco Systems, Inc. F5 Networks, Inc. (a) Harris Corp. Juniper Networks, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. Total Communications Equipment Construction & Engineering | 0.1% Fluor Corp. Jacobs Engineering Group, Inc. (a) 34 S&P Portfolio of Investments S&P 500 Index Master Portfolio | September 30, 2016 (Unaudited) Common Stocks | continued Shares Value Quanta Services, Inc. (a) $ 1,872,307 Total Construction & Engineering Construction Materials | 0.1% Martin Marietta Materials, Inc. Vulcan Materials Co. Total Construction Materials Consumer Finance | 0.7% American Express Co. Capital One Financial Corp. Discover Financial Services Navient Corp. Synchrony Financial Total Consumer Finance Containers & Packaging | 0.2% Avery Dennison Corp. Ball Corp. Owens-Illinois, Inc. (a)(c) Sealed Air Corp. WestRock Co. Total Containers & Packaging Distributors | 0.1% Genuine Parts Co. LKQ Corp. (a) Total Distributors Diversified Consumer Services | 0.0% H&R Block, Inc. Total Diversified Consumer Services Diversified Financial Services | 2.1% Berkshire Hathaway, Inc., Class B (a) CME Group, Inc. Intercontinental Exchange, Inc. Leucadia National Corp. Moody's Corp. NASDAQ, Inc. S&P Global, Inc. Total Diversified Financial Services Diversified Telecommunication Services | 2.5% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Level 3 Communications, Inc. (a) Verizon Communications, Inc. Total Diversified Telecommunication Services Electric Utilities | 1.8% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Eversource Energy Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Southern Co. Xcel Energy, Inc. Total Electric Utilities Electrical Equipment | 0.5% Acuity Brands, Inc. 35 S&P Portfolio of Investments S&P 500 Index Master Portfolio | September 30, 2016 (Unaudited) Common Stocks | continued Shares Value AMETEK, Inc. $ 5,067,594 Eaton Corp. PLC Emerson Electric Co. Rockwell Automation, Inc. Total Electrical Equipment Electronic Equipment, Instruments & Components | 0.4% Amphenol Corp., Class A Corning, Inc. FLIR Systems, Inc. TE Connectivity Ltd. Total Electronic Equipment, Instruments & Components Energy Equipment & Services | 1.0% Baker Hughes, Inc. FMC Technologies, Inc. (a) Halliburton Co. Helmerich & Payne, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. Transocean Ltd. (c) Total Energy Equipment & Services Food & Staples Retailing | 2.1% Costco Wholesale Corp. CVS Health Corp. Kroger Co. Sysco Corp. Wal-Mart Stores, Inc. Walgreens Boots Alliance, Inc. Whole Foods Market, Inc. Total Food & Staples Retailing Food Products | 1.6% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Hershey Co. Hormel Foods Corp. J.M. Smucker Co. Kellogg Co. Kraft Heinz Co. McCormick & Co., Inc. Mead Johnson Nutrition Co. Mondelez International, Inc., Class A Tyson Foods, Inc., Class A Total Food Products Health Care Equipment & Supplies | 2.4% Abbott Laboratories Baxter International, Inc. Becton Dickinson & Co. Boston Scientific Corp. (a) C.R. Bard, Inc. Cooper Cos., Inc. DENTSPLY SIRONA, Inc. Edwards Lifesciences Corp. (a) Hologic, Inc. (a) Intuitive Surgical, Inc. (a) Medtronic PLC St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc. (a)(c) Zimmer Biomet Holdings, Inc. Total Health Care Equipment & Supplies 36 S&P Portfolio of Investments S&P 500 Index Master Portfolio | September 30, 2016 (Unaudited) Health Care Providers & Services | 2.5% Shares Value Aetna, Inc. $ 18,247,450 AmerisourceBergen Corp. Anthem, Inc. Cardinal Health, Inc. Centene Corp. (a) Cigna Corp. DaVita, Inc. (a) Express Scripts Holding Co. (a) HCA Holdings, Inc. (a) Henry Schein, Inc. (a) Humana, Inc. Laboratory Corp. of America Holdings (a) McKesson Corp. Patterson Cos., Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. Universal Health Services, Inc., Class B Total Health Care Providers & Services Health Care Technology | 0.1% Cerner Corp. (a)(c) Total Health Care Technology Hotels, Restaurants & Leisure | 1.5% Carnival Corp. Chipotle Mexican Grill, Inc. (a)(c) Darden Restaurants, Inc. Marriott International, Inc., Class A McDonald's Corp. Royal Caribbean Cruises Ltd. Starbucks Corp. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Total Hotels, Restaurants & Leisure Household Durables | 0.5% D.R. Horton, Inc. Garmin Ltd. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp., Class A Mohawk Industries, Inc. (a) Newell Brands, Inc. PulteGroup, Inc. Whirlpool Corp. Total Household Durables Household Products | 1.9% Church & Dwight Co., Inc. Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (c) Total Household Products Independent Power & Renewable Electricity Producers | 0.1% AES Corp. NRG Energy, Inc. Total Independent Power & Renewable Electricity Producers Industrial Conglomerates | 2.2% 3M Co. Danaher Corp. General Electric Co. Roper Technologies, Inc. Total Industrial Conglomerates 37 S&P Portfolio of Investments S&P 500 Index Master Portfolio | September 30, 2016 (Unaudited) Common Stocks | continued Insurance | 2.5% Shares Value Aflac, Inc. $ 13,265,261 Allstate Corp. American International Group, Inc. Aon PLC Arthur J Gallagher & Co. Assurant, Inc. Chubb Ltd. Cincinnati Financial Corp. Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. Unum Group Willis Towers Watson PLC XL Group Ltd. Total Insurance Internet & Direct Marketing Retail | 2.4% Amazon.com, Inc. (a) Expedia, Inc. Netflix, Inc. (a) Priceline Group, Inc. (a) TripAdvisor, Inc. (a) Total Internet & Direct Marketing Retail Internet Software & Services | 4.4% Akamai Technologies, Inc. (a)(c) Alphabet, Inc., Class A (a) Alphabet, Inc., Class C (a) eBay, Inc. (a) Facebook, Inc., Class A (a) VeriSign, Inc. (a)(c) Yahoo!, Inc. (a) Total Internet Software & Services IT Services | 3.6% Accenture PLC, Class A Alliance Data Systems Corp. (a) Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A (a) CSRA, Inc. Fidelity National Information Services, Inc. Fiserv, Inc. (a) Global Payments, Inc. International Business Machines Corp. Mastercard, Inc., Class A Paychex, Inc. PayPal Holdings, Inc. (a) Teradata Corp. (a) Total System Services, Inc. Visa, Inc., Class A Western Union Co. Xerox Corp. Total IT Services Leisure Products | 0.1% Hasbro, Inc. Mattel, Inc. Total Leisure Products Life Sciences Tools & Services | 0.7% Agilent Technologies, Inc. Illumina, Inc. (a) Mettler-Toledo International, Inc. (a) PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp. (a) Total Life Sciences Tools & Services 38 S&P Portfolio of Investments S&P 500 Index Master Portfolio | September 30, 2016 (Unaudited) Common Stocks | continued Machinery | 1.4% Shares Value Caterpillar, Inc. $ 23,370,744 Cummins, Inc. Deere & Co. Dover Corp. Flowserve Corp. Fortive Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC PACCAR, Inc. Parker Hannifin Corp. Pentair PLC Snap-on, Inc. Stanley Black & Decker, Inc. Xylem, Inc. Total Machinery Media | 2.8% CBS Corp., Class B Charter Communications, Inc., Class A (a) Comcast Corp., Class A Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a)(c) Interpublic Group of Cos., Inc. News Corp., Class A News Corp., Class B Omnicom Group, Inc. Scripps Networks Interactive, Inc., Class A (c) TEGNA, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc., Class A Twenty-First Century Fox, Inc., Class B Viacom, Inc., Class B Walt Disney Co. Total Media Metals & Mining | 0.3% Alcoa, Inc. Freeport-McMoRan, Inc. Newmont Mining Corp. Nucor Corp. Total Metals & Mining Multi-Utilities | 1.2% Alliant Energy Corp. Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy WEC Energy Group, Inc. Total Multi-Utilities Multiline Retail | 0.5% Dollar General Corp. Dollar Tree, Inc. (a) Kohl's Corp. Macy's, Inc. Nordstrom, Inc. (c) Target Corp. Total Multiline Retail 39 S&P Portfolio of Investments S&P 500 Index Master Portfolio | September 30, 2016 (Unaudited) Common Stocks | continued Oil, Gas & Consumable Fuels | 5.9% Shares Value Anadarko Petroleum Corp. $ 15,574,648 Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. (a) Chevron Corp. Cimarex Energy Co. Concho Resources, Inc. (a) ConocoPhillips Devon Energy Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co. (a) Noble Energy, Inc. Occidental Petroleum Corp. ONEOK, Inc. Phillips 66 Pioneer Natural Resources Co. Range Resources Corp. Southwestern Energy Co. (a)(c) Spectra Energy Corp. Tesoro Corp. Valero Energy Corp. Williams Cos., Inc. Total Oil, Gas & Consumable Fuels Paper & Forest Products | 0.1% International Paper Co. Total Paper & Forest Products Personal Products | 0.1% Estee Lauder Cos., Inc., Class A Total Personal Products Pharmaceuticals | 5.2% Allergan PLC (a) Bristol-Myers Squibb Co. Eli Lilly & Co. Endo International PLC (a) Johnson & Johnson Mallinckrodt PLC (a) Merck & Co., Inc. Mylan NV (a) Perrigo Co. PLC Pfizer, Inc. Zoetis, Inc. Total Pharmaceuticals Professional Services | 0.3% Dun & Bradstreet Corp. Equifax, Inc. Nielsen Holdings PLC Robert Half International, Inc. Verisk Analytics, Inc. (a) Total Professional Services Real Estate Investment Trusts (REITs) | 2.8% American Tower Corp. Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. Boston Properties, Inc. Crown Castle International Corp. Digital Realty Trust, Inc. (c) Equinix, Inc. 40 S&P Portfolio of Investments S&P 500 Index Master Portfolio | September 30, 2016 (Unaudited) Common Stocks | continued Shares Value Equity Residential (c) $ 10,537,769 Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust General Growth Properties, Inc. HCP, Inc. (c) Host Hotels & Resorts, Inc. Kimco Realty Corp. Macerich Co. Prologis, Inc. Public Storage Realty Income Corp. (c) Simon Property Group, Inc. SL Green Realty Corp. UDR, Inc. Ventas, Inc. Vornado Realty Trust Welltower, Inc. Weyerhaeuser Co. Total Real Estate Investment Trusts (REITs) Real Estate Management & Development | 0.1% CBRE Group, Inc., Class A (a) Total Real Estate Management & Development Road & Rail | 0.8% CSX Corp. JB Hunt Transport Services, Inc. Kansas City Southern Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Total Road & Rail Semiconductors & Semiconductor Equipment | 2.6% Analog Devices, Inc. Applied Materials, Inc. Broadcom Ltd. First Solar, Inc. (a) Intel Corp. KLA-Tencor Corp. Lam Research Corp. Linear Technology Corp. Microchip Technology, Inc. Micron Technology, Inc. (a) NVIDIA Corp. Qorvo, Inc. (a)(c) Skyworks Solutions, Inc. Texas Instruments, Inc. Xilinx, Inc. Total Semiconductors & Semiconductor Equipment Software | 4.2% Activision Blizzard, Inc. Adobe Systems, Inc. (a) Autodesk, Inc. (a) CA, Inc. Citrix Systems, Inc. (a) Electronic Arts, Inc. (a) Intuit, Inc. Microsoft Corp. Oracle Corp. Red Hat, Inc. (a) salesforce.com, Inc. (a) Symantec Corp. Total Software 41 S&P Portfolio of Investments S&P 500 Index Master Portfolio | September 30, 2016 (Unaudited) Common Stocks | continued Specialty Retail | 2.4% Shares Value Advance Auto Parts, Inc. $ 4,948,100 AutoNation, Inc. (a) AutoZone, Inc. (a) Bed Bath & Beyond, Inc. Best Buy Co., Inc. CarMax, Inc. (a) Foot Locker, Inc. Gap, Inc. Home Depot, Inc. L Brands, Inc. Lowe's Cos., Inc. O'Reilly Automotive, Inc. (a) Ross Stores, Inc. Signet Jewelers Ltd. Staples, Inc. Tiffany & Co. TJX Cos., Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. (a) Urban Outfitters, Inc. (a) Total Specialty Retail Technology Hardware, Storage & Peripherals | 3.6% Apple, Inc. Hewlett Packard Enterprise Co. HP, Inc. NetApp, Inc. Seagate Technology PLC Western Digital Corp. Total Technology Hardware, Storage & Peripherals Textiles, Apparel & Luxury Goods | 0.7% Coach, Inc. Hanesbrands, Inc. Michael Kors Holdings Ltd. (a) NIKE, Inc., Class B PVH Corp. Ralph Lauren Corp. (c) Under Armour, Inc., Class A (a)(c) Under Armour, Inc., Class C (a) VF Corp. Total Textiles, Apparel & Luxury Goods Thrifts & Mortgage Finance | 0.0% People's United Financial, Inc. Total Thrifts & Mortgage Finance Tobacco | 1.6% Altria Group, Inc. Philip Morris International, Inc. Reynolds American, Inc. Total Tobacco Trading Companies & Distributors | 0.2% Fastenal Co. United Rentals, Inc. (a) W.W. Grainger, Inc. Total Trading Companies & Distributors Water Utilities | 0.1% American Water Works Co., Inc. Total Water Utilities Total Long-Term Investments (Cost - $5,466,558,550) Short-Term Securities | 5.5% of net assets BlackRock Cash Funds: Institutional, SL Agency Shares, 0.49% (b)(d)(e) Treasury, SL Agency Shares 0.36% (b)(d) Total Short-Term Securities (Cost $484,908,489) Total Investments (Cost $5,951,467,039*) | 100.8% Liabilities in Excess of Other Assets | (0.8%) Net Assets | 100.0% $ 8,859,052,343 * As of period end, gross unrealized appreciation and depreciation based on cost for federal income tax purposes were as follows: Tax cost $ 5,619,077,373 Gross unrealized appreciation $ 3,426,589,773 Gross unrealized depreciation Net unrealized appreciation $ 3,308,478,045 42 S&P Portfolio of Investments S&P 500 Index Master Portfolio | September 30, 2016 (Unaudited) (a) Non-income producing security. (b) During the period ended September 30, 2016, investments in issuers considered to be affiliates of the Master Portfolio for purposes of Section 2(a)(3) of the Investment Company Act of 1940, as amended, were as follows: Affiliate Shares Held at December 31, 2015 Shares Purchased Shares Sold Shares Held at September 30, 2016 Value at September 30, 2016 Income Realized Loss BlackRock, Inc……………. $ 19,932,038 $ 371,628 $ (19,246) BlackRock Cash Funds: Institutional, SL Agency Shares…………… - 1 2 - BlackRock Cash Funds: Prime, SL Agency Shares……………. - 1 - - 2 - BlackRock Cash Funds: Treasury, SL Agency Shares……………. - 3 - - PNC Financial Services Group, Inc………… Total $ 524,785,102 $ 2,122,750 $ (52,032) 1 Represents net shares sold. 2 Represents all or a portion of securities lending income earned from the reinvestment of cash collateral from loaned securities, net of fees and collateral investment expenses, and other payments to and from borrowers of securities. 3 Represents net shares purchased. (c) Security, or a portion of security, is on loan. (d) Current yield as of period end. (e) All or a portion of security was purchased with the cash collateral from loaned securities. Derivative Financial Instruments Outstanding as of Period End - Futures Contracts Contracts Long Issue Expiration Notional Value Unrealized Depreciation S&P 500 E-Mini Index December 2016 $ 420,737,900 $ (1,251,270) Fair Value Hierarchy as of Period End Various inputs are used in determining the fair value of investments and derivative financial instruments. These inputs to valuation methodologies are categorized into a fair value hierarchy consisting of three broad levels for financial reporting purposes as follows: ·Level 1 – unadjusted price quotations in active markets/exchanges for identical assets or liabilities that the Master Portfolio has the ability to access ·Level 2 – other observable inputs (including, but not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market–corroborated inputs) · Level 3 – unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available (including the Master Portfolio’s own assumptions used in determining the fair value of investments and derivative financial instruments) The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the fair value hierarchy classification is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Investments classified within Level 3 have significant unobservable inputs used by the Global Valuation Committee in determining the price for Fair Valued Investments. Level 3 Investments include equity or debt issued by privately-held companies. There may not be a secondary market, and/or there are a limited number of investors. Level 3 investments may also be adjusted to reflect illiquidity and/or nontransferability, with the amount of such discount estimated by the Global Valuation Committee in the absence of market information. Changes in valuation methodologies may result in transfers into or out of an assigned level within the hierarchy. In accordance with the Master Portfolio’s policy, transfers between different levels of the fair value hierarchy are deemed to have occurred as of the beginning of the reporting period. The categorization of a value determined for investments and derivative financial instruments is based on the pricing transparency of the investments and derivative financial instruments and is not necessarily an indication of the risks associated with investing in those securities. For information about the Master Portfolio’s policy regarding valuation of investments and derivative financial instruments, refer to the Master Portfolio’s most recent financial statements as contained in its semi-annual report. The following tables summarize the Master Portfolio's investments and derivative financial instruments categorized in the disclosure hierarchy: Level 1 Level 2 Level 3 Total Assets: Investments: Long-Term Investments: Common Stocks1……………. - - Short-Term Securities: Money Market Funds……………. - - Total - - Level 1 Level 2 Level 3 Total Derivative Financial Instruments2 Liabilities: Equity contracts…………….……… - - 1See above Schedule of Investments for values in each industry. 2Derivative financial instruments are futures contracts which are valued at the unrealized appreciation (depreciation) on the instrument. 43 S&P Portfolio of Investments S&P 500 Index Master Portfolio | September 30, 2016 (Unaudited) The Master Portfolio may hold assets and/or liabilities in which the fair value approximates the carrying amount for financial reporting purposes. As of period end, such assets and/or liabilities are categorized within the disclosure hierarchy as follows: Level 1 Level 2 Level 3 Total Assets: Cash…………….……… $ 34,936,831 - - $ 34,936,831 Cash pledged for futures contracts…………….……… - - Liabilities: Collateral on securities loaned at value…………….……… - $ (122,785,431) - Total $ 49,896,631 $ (122,785,431) $ - $ (72,888,800) During the period ended September 30, 2016, there were no transfers between levels. 44 ITEM 2. CONTROLS AND PROCEDURES. (a) Disclosure Controls and Procedures. The registrant’s principal executive officer and principal financial officer concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this report. (b) Internal Control. There were no changes in registrant’s internal control over financial reporting that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. EXHIBITS A separate certification for each principal executive officer and principal financial officer of the registrant, as required by Rule 30a-2(a) under the Investment Company Act of 1940, is filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: HOMESTEAD FUNDS, INC. By: /s/ Stephen J. Kaszynski Name: Stephen J. Kaszynski Title: President, Chief Executive Officer and Director Date: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stephen J. Kaszynski Name: Stephen J. Kaszynski Title: President, Chief Executive Officer and Director Date: November 28, 2016 By: /s/ Amy DiMauro Name: Amy DiMauro Title: Treasurer Date: November 28, 2016 45
